Cassoday, J.
The defendant made no claim for a> return of the property in his answer. Upon the rendition of the judgment before the justice the plaintiff obtained the possession of the property by complying with the statutes, as mentioned in the foregoing statement. R. 8. sec. 3759. At the commencement of the trial in the circuit court the parties stipulated that the value of the property was $45. Upon the rendition of the verdict in that court the defendant elected, in open court, to take judgment absolutely for the value of the property and the damage for the detention as found. Such being the facts in the record, there can be no valid objection to the form of the judgment.
1. It is contended that the notice of appeal from the judgment rendered by the justice was insufficient to give the circuit court jurisdiction, and hence that the refusal of that court to dismiss the appeal was error. The only defects in the notice claimed are the failure to mention the value of the property as therein found and determined, and the failure to mention that such property was therein ordered to be delivered to the plaintiff. The notice was, however, sufficient to identify the party appealing and the cause in which *361and tbe judgment from which the appeal was taken, and hence was sufficient to give the circuit court jurisdiction, within the repeated decisions of this court. Noall v. Halonen, 84 Wis. 402; Friemark v. Rosenkrans, 81 Wis. 359. Statutory provisions in regard to such appeals are remedial in their nature, and hence must be liberally construed so as to effectuate the purpose for which they were intended.
2. It is conceded that the plaintiff purchased the sleighs in question of the defendant, and in part payment thereof delivered to him a pair of old sleighs, and was to pay the balance of the purchase price in cash at a time stated. He failed to make such payment, and the defendant contends, and his evidence tends to prove, in effect, that by reason of such failure it was agreed by and between the parties that the defendant might take back the old sleighs and get the new ones; and that, in pursuance of that agreement, he did so. The evidence on the part of the plaintiff gives a different version to the alleged agreement. The court submitted to the jury the questions in dispute in regard to such subsequent agreement, with instructions to the effect that the plaintiff must recover, unless they found that such subsequent agreement was mad.e as contended by the defendant,, and that the burden was upon him to prove such agreement. The jury found for the defendant, and hence must have found that such subsequent agreement was made as claimed by him. There is evidence sufficient to sustain the verdict. The finding of the jury is a verity. There is no exception to the charge. It follows that there was no error in refusing to direct a verdict in favor of the plaintiff, nor in refusing to set aside the verdict and grant a new trial.
By the Court.— The judgment of the circuit court is affirmed. *